.




    Honorable James 0. Gerst      Opinion NO. c-655
    Commissioner
    Savings and Loan Department
    1010 Lavaca Street
    Austin, Texas                 Re:   Whether a financial
                                        institution not re-
                                        gulated by the Sav-
                                        ings and Loan Depart-
                                        ment may use the name
                                        'Savings" as part of
    Dear Mr. Gerst:                     its name.
         Your letter requesting the opinion of this office
    on the questions stated therein provided the following
    facts:

            (1) * A business organization was licensed
         to do business under the Texas Regulatory
         Loan Act by the name of "Savings Finance Com-
         pany".

            (2) * A business organization is doing
         business in Texas under the name of "Baptist
         Building Savings, Inc."
    Included with your inquiry was a letter from Savings
    Finance Company and an advertisement of Baptist
    Building Savings, Inc. You then make the following
    statementand inquiry of our office:
            "It has been the policy of this Depart-
         ment that the use of the word 'savings' in
         connection with a financial institution not
         regulated by this Department is misleading
         to the public and prohibited by the Statutes.
         Your opinion is respectfully requested as to
         whether or not the use of the word 'savings'
         as herein outlined constitutes a violation
         of the Savings and Loan statutes or any other
         applicable statutes ,orlaw'.




                            -3I69-
Honorable James 0. Gerst, page 2 (c-655)


     Pertinent to the determination of the question
which you have propounded is the portion of Article
852a, Section 2.12, Vernon's Civil Statutes (Texas
Savings and Loan Act) which provides as follows:
        II
             . * No person, firm, company, asso-
     ciation, fiduciary, partnership or corpor-
     ation, either domestic or foreign, unless
     authorized to do business in this State
     under the provisions of this Act shall do
     business under any name or title which in-
     dicates or reasonably implies that the
     business is the character or kind of
     business carried on or transacted by an
     association or which is calculated to
     lead any person to believe that the
     business is that of an association. Upon
     application by the Commissioner or any
     association, a court of competent juris-
     diction may issue an injunction to restrain
     any such entity from violating or continuing
     to violate any of the foregoing provisions
     of this Section."
     The prohibition stated is inclusive of all business
enterprises and not ;ust financial l.nstj.tutj.ons.
                                                  The
intentions of the Legislature in enaCting this statute
are quite clear and apparent. Because 01 the quasi-
public character of aavings and loan associations, it
was deemed necessary to protect the public welfare by
subjecting the companies to supervision and regulation
by a State agency. The statutes also protect the
industrv bv eliminating comoletelv unrestrained and
unlawfui competition. .Braz&p.ort-Savings and Loan
Association v. American Savings and Loan Association,
161 Tex. 543, 34y
Legislature not only prohibited the unauthorized conduct
,ofthe business of a savings and loan association but
it also prohibited the use of a name by a business,
which might reasonably imply that such enterprise is
of the same character and kind as that of a savings and
loan association.
     In order to resolve the inquiry which you have
propounded, it becomes necessary to determine whether




                           -3170-
  .   .   .




Honorable James 0. Gerst,   page 3 (c-655)



or not the word “savings” alone, regardless of -other
portions of a name, would engender a sufficient con-
notation or description of the savings and loan
industry so as to be misleading to the general public.
For several reasons we are of the opinion that the
usage of the word “savings” in a name does not per se
imply that the business is that of a savings and loan
association or will mislead the public to so believe.
     First, neither Article 852a nor any other statute
which we considered provides for such prohibition per
     Rather, Section 3.12 sets forth two standards for
determining whether or not a name, which may or may not
include “savings”, would be Improper and prohibited.
If the name or title reasonably implies that the busl-
ness is the character or kind carried on or trans-
acted by a savings and loan association or if the name
is calculated to lead any person to belleve that the
business is that of a savings and loan association,
then that name may be prohibited and enjoined from
usage by the savings and loan commissioner by appropriate
action.
     Secondly, when asked about the usage of the word
“bank” in a corporate name, our office held in Attorney
General Opinion R-20’&that even though Article ?42-902
of Vernon’s Civil Statutes specifically prohibited the
usage of that term when an enterprise was not conducting
a banking business and/or was not authorized to do so
under the banking statutes, the usage of the word “bank”
was not per se prohibited but was dependent upon the
facts of the situation. That determination is also
controlling over the present situation, especially
since the Savings and Loan Act does not carry any
specific prohibition of the usage of the word “savings”.
     As the inquiry which you have propounded evolves
into a question of fact, your office is the proper authority
to make this determination. As a means of assistance
in your determination, we would state that the usage of
generic terms or other descriptive terminology in’the
names, such as Savings Insurance Company or Savings Drug
Store would tend to alleviate any misrepresentation to
or misleading of the public.
     There has been some question as to whether or not
the proscription of this statute is sufficient when the
word “savings” is not used in conjunction with “association”




                            -3171-
Honorable James 0. Gerst, page 4 (c-655,)


or "loan association". We are of the opinion that
"association" or "loan association" are not necess7rv
parts of a name before the prohibition of Article 852a
is effective. We are of this mind because the statute
does not exclude usage of only such word combinations
and because  the Intention of the Legislature is quite
clear and apparent on its face. Therefore, to inter-
pret the statute to prohibit names with only these
word combinations would be to subvert the obvious,
plain and clear intent of the Legislature. When
the intent of a statute is plainly expressed in its
language, it must be given effect without attempting
to construe or interpret the law. 53 Tex. Jur. 2d 182,
sec. 125.   Gaddy v. First National Dank, 115 Tex. 393,
283 S.W. 472 (19%)     Central Education Agency v.
Independent School District, 152 Tex. 5b, 254 S .W . 2d
35’1 (19531.
                          SUMMARY
                          --__---
      The use of the word 'Savings" by a business,
      that is not regulated by the Savings and
      Loan Department, as part of its name or
      title, is not per se prohibited by Article
      852a, Vernon's Civil Statutes; but whether
      the use of such word in its name or title
      would indicate or reasonably imply that
      the business is the character or kind of
      business carried on or transacted by a
      savings association or which is calculated
      to lead any person to believe that the
      business is that of a savings association
      is a question of fact, to be determined by
      the Savings and Loan Department.
                                       Respectfully submitted,
                                       WAGGONER CARR
                                       Attorney General of Texas




HG:jh




                              -3172-
   .. .   .
                                      ,i,




Honorable James 0. Gerst, page 5 (c-655)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
James Strock
Ronald Luna
John Fainter
Sam Kelley
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                             -3173-